Memorandum: On appeal from a judgment convicting him, following a jury trial, of criminal possession of a controlled substance in the fourth degree (Penal Law § 220.09 [1]), defendant contends that the evidence is legally insufficient to support the conviction and that the verdict is against the weight of the *1478evidence. We reject those contentions (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Defendant’s lack of knowledge of the aggregate weight of the controlled substance is irrelevant (see People v Green, 32 AD3d 1181 [2006], lv denied 7 NY3d 902 [2006]), and defendant’s contention that the presence of stones improperly inflated the aggregate weight of the mixture containing the controlled substance is equally unavailing. The weight of the mixture containing the narcotic, rather than the weight of the actual narcotic content of the mixture, determines the degree of the crime (see People v La Porta, 56 AD2d 983 [1977]). Also contrary to defendant’s contention, the People presented evidence establishing that defendant exercised dominion and control over the areas within the house where the cocaine was found (see generally People v Manini, 79 NY2d 561, 572-574 [1992]). Finally, the sentence is not unduly harsh or severe. Present—Hurlbutt, J.P, Martoche, Fahey and Gorski, JJ.